El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El peticionario, el Sr. José de Jesús Delgado, recurre ante este Tribunal, vía certiorari, en solicitud de que revi-semos una sentencia del Tribunal del Circuito de Apelacio-nes, la cual revocó una resolución del Tribunal de Primera Instancia que declaró con lugar una petición del señor de *933Jesús para impedir que se le permitiera a su esposa decla-rar como testigo de cargo en su contra, al amparo del pri-vilegio concedido en la Reglq 27(B) de Evidencia, 32 L.P.R.A. Ap. IV.
rH
El 19 de noviembre de 1999, el peticionario de Jesús Delgado, mientras conducía un vehículo de motor de su propiedad, impactó a un peatón, el Sr. Celedonio Rivera de Jesús, ocasionándole la muerte.
El 16 de noviembre de 2000, la esposa del peticionario, la Sra. Yahaira Rodríguez Jiménez,(1) compareció a la fis-calía de Caguas y, como alegado testigo ocular de los he-chos, prestó dos (2) declaraciones juradas sobre los mismos ante un representante del Ministerio Fiscal. Al día si-guiente, el 17 de noviembre de 2000, el Ministerio Público presentó sendas denuncias contra el peticionario por ale-gadamente haber infringido el Art. 87 del Código Penal, 33 L.P.R.A. see. 4006 —imprudencia crasa y temeraria al con-ducir vehículo de motor— y por violar la Sec. 4 — 102 de la Ley Núm. 141 de 20 de julio de 1960 (9 L.P.R.A. ant. see. 782) accidentes en que ocurren muertes. En las denuncias, se le imputó que, al conducir su vehículo a una velocidad exagerada, impactó a la víctima, provocándole la muerte en el acto, y que abandonó el lugar del accidente.
En la vista de determinación de causa para el arresto, celebrada ese mismo día, la Sra. Yahaira Rodríguez Jimé-nez, como testigo de cargo, declaró como testigo ocular de los hechos.(2) Así las cosas, el 9 de enero de 2001, al ser *934llamado el caso para la celebración de la vista preliminar, la representación legal del peticionario planteó que la se-ñora Rodríguez Jiménez estaba impedida de testificar por razón del privilegio entre cónyuges. El Ministerio Público objetó dicho planteamiento, arguyendo que la esposa re-nunció al mismo cuando voluntariamente declaró sobre los hechos durante la etapa investigativa del caso y en la vista de causa para el arresto.(3) Igualmente, sostuvo el Ministe-rio Fiscal que el contenido de su declaración versaba sobre hechos de su propio conocimiento y no era el producto de comunicaciones confidenciales entre cónyuges.
El 9 de enero de 2001, el Tribunal de Primera Instancia, Subsección de Distrito, concluyó que la señora Rodríguez Jiménez no podía declarar como testigo de cargo, por vir-tud del privilegio consagrado en la Regla 27(B) de Eviden-cia, ante, y reseñaló la vista preliminar para el 15 de fe-brero de 2001.
Inconforme, el Ministerio Público presentó una petición de certiorari ante el Tribunal de Circuito de Apelaciones, solicitando la revocación del dictamen de instancia. Me-diante Sentencia de 15 de febrero de 2001, el tribunal ape-lativo intermedio revocó la resolución del tribunal de ins-tancia por entender que el privilegio de la Regla 27(B) de Evidencia, ante, no cobijaba a la esposa del aquí peticiona-rio; sostuvo el foro apelativo intermedio que, al voluntaria-mente haber prestado declaraciones sobre los hechos del caso, en tres (3) ocasiones anteriores, la esposa había re-nunciado expresamente a dicho privilegio, ello al amparo de las disposiciones de la Regla 33 de Evidencia, 32 L.P.R.A. Ap. IV.
Inconforme, José de Jesús Delgado, acudió ante este *935Tribunal señalando que el Tribunal de Circuito había errado
... al resolver que la esposa del recurrente al declarar en tres (3) ocasiones había renunciado en forma expresa al privilegio marido-mujer consagrado en la Regla 27(B) de las de Evidencia. Petición de certiorari, pág. 3.
Mediante Resolución de 4 de mayo de 2001, le concedi-mos el término de veinte (20) días al Estado para mostrar causa por la cual no debíamos revocar la sentencia dictada por el foro apelativo. El Procurador General de Puerto Rico compareció en cumplimiento de dicha resolución. Estando en condiciones de resolver el recurso radicado, procedemos a así hacerlo.
HH HH
La Regla 27 de Evidencia, 32 L.P.R.A. Ap. IV, establece y regula dos (2) modalidades del privilegio maridomujer: a saber, (1) la regla de exclusión de comunicaciones confidenciales entre los cónyuges y (2) la regla de exclusión mejor conocida como la doctrina de incapacidad testifical o competencia testifical. El privilegio pertinente en el caso de autos es precisamente el segundo, el cual se encuentra consagrado en el inciso (B) de la citada Regla 27, que establece, en lo pertinente, que: “Un cónyuge no podrá ser obligado a testificar a favor o en contra del otro.”
La Asamblea Legislativa adicionó este privilegio específico de “incapacidad testifical” al proyecto original sobre las nuevas Reglas de Evidencia de 1979, propuesta por este Tribunal, por razones de política pública y para conservar la institución del matrimonio. Pueblo en Interés Menor L.R.R., 125 D.P.R. 78, 84 (1989). La enmienda introducida y aprobada por la Legislatura, mediante el inciso (B) de la mencionada Regla 27, tuvo el efecto de alterar o cambiar la norma que regía en cuanto a cuál de los cónyu-*936ges era el poseedor del privilegio. Es decir, bajo el derogado Código de Enjuiciamiento Civil, el tenedor del privilegio lo era el cónyuge quien era parte en el pleito, y no el cónyuge quien era testigo.(4) En relación con esta situación en particular, bajo la antigua doctrina, el acusado podía impedir que su cónyuge testificara en su juicio, aun cuando ese cónyuge-testigo quisiera testificar. De hecho, constituía error admitir el testimonio de la esposa del cónyuge-acusado sin el consentimiento de éste. El Pueblo v. Medina, 32 D.P.R. 151 (1923).(5)
En resumen, mediante la adición realizada se cambió el enfoque en cuanto a quién es el poseedor del privilegio y a quién le corresponde invocar el mismo. Al igual que en la esfera federal, la doctrina de la “incapacidad testifical” evolucionó y se bifurcó del privilegio de “comunicaciones confidenciales” entre cónyuges. En este sentido, nos apartamos de la norma o modalidad sobre el privilegio de “comunicaciones confidenciales”, la cual impide a cualquiera de los cónyuges —testigo o parte— de declarar sobre las comunicaciones sostenidas durante el matrimonio y que cualquiera de ellos —testigo o parte— puede invocarlo por derecho propio, aún después de terminado o disuelto el mismo, ya que éstas gozan de una garantía de confidencialidad.
Los sucesos percibidos por el cónyuge-testigo, sin embargo, no tienen garantía alguna de privacidad o intimidad y, por lo tanto, no atienden los mismos fines o propósitos de salvaguardar la comunicación abierta entre cónyuges dentro del núcleo matrimonial. Se entendió que, en lugar de impedir el testimonio del cónyuge-testigo por el *937cónyuge-parte, era mejor norma y práctica dejar la deci-sión de testificar o no al cónyuge-testigo. Dicho de otra ma-nera, en cuanto al inciso (B) de la Regla, se abandonó la vieja norma para hacerla potestativo del cónyuge-testigo declarar, o no, en contra de su cónyuge.
Lo que se pretende fomentar es que el cónyuge determine li-bremente si va a testificar o no va a testificar. Una vez el cónyuge decide testificar, el otro cónyuge no puede impedirlo como ocurría con la vieja norma sobre el privilegio, pero si el cónyuge no desea testificar y no aplica ninguna de las excep-ciones a la Regla que se encuentran en el inciso (D), el Tribunal no puede obligarlo.C6) R. Emmanuelli Jiménez, Prontuario de Derecho Probatorio Puertorriqueño, República Dominicana, Ed. Corripio, 1994, pág. 241.
El profesor Chiesa elabora:
El privilegio es del cónyuge-testigo, no del cónyuge-parte. Si el testigo prefiere proteger su matrimonio y no declarar, no puede obligársele. Pero si prefiere declarar, el cónyuge, parte en la acción, no puede impedirlo. Bajo esta Regla 27(B), si el cónyuge-testigo opta por declarar, no puede negarse a contes-tar preguntas cuya respuesta perjudique al cónyuge. El tes-tigo tiene la opción de declarar o no declarar, pero no puede selectivamente elegir qué contesta y qué no contesta. De ordi-nario, el testigo sabe si su testimonio ha de ser favorable o adverso al cónyuge, y tiene elementos de juicio para decidir si se acoge al privilegio o declara. (Énfasis suplido.) E.L. Chiesa, Tratado de Derecho Probatorio, República Dominicana, Ed. Corripio, [s. año], T. I, See. 4.8, págs. 269-270.
Es evidente que, como cuestión de política pública, si un cónyuge está dispuesto a declarar, ni el Estado ni la parte adversamente afectada, puede impedírselo. El cónyuge-testigo es el que posee los elementos de juicio para evaluar *938y sopesar los intereses envueltos y las posibles repercusio-nes de su testimonio para entonces decidir si quiere testi-ficar o no. Asimismo nos informa, adicionalmente, el profe-sor Chiesa:
A mi juicio, la cuestión de política pública está clara. Si una persona está dispuesta a testificar contra el cónyuge, el Es-tado no debe impedirlo. El testigo ha hecho la correspondiente evaluación o balance de intereses entre proteger el aparente deteriorado matrimonio, y su obligación de testificar verazmente. Pero si el testigo prefiere no testificar contra el cónyuge, el Estado debe proteger tal elección. No veo justifica-ción utilitaria —ni de otra índole— para conceder a una persona el privilegio de impedir el testimonio del cónyuge. Chiesa, op. cit, pág. 268.
En mérito de lo anteriormente expuesto, forzoso resulta concluir que el privilegio contenido en el inciso (B) de la Regla 27 de Evidencia, ante, cobija exclusivamente al cón-yuge-testigo, por lo que el cónyuge-acusado no puede recla-mar el privilegio por derecho propio. A tenor del propio lenguaje del estatuto, es el cónyuge-testigo quien único puede invocar dicho privilegio debido a que es éste el único poseedor del mismo.
En el caso hoy ante nuestra consideración, al peticiona-rio de Jesús Delgado no le asistía el derecho de objetar las declaraciones ni el testimonio de su esposa, ya que ésta es la única que posee el derecho de decidir si declaraba o no en el caso. Ella así lo decidió y declaró.
Lo anterior, sin embargo, no le pone fin al presente caso. Nos resta por determinar si en esta clase de situaciones, el Ministerio Público viene, o no, en la obligación de adver-tirle al cónyuge sobre su derecho a testificar, o no, en contra de su marido, antes de que éste preste declaración en la etapa investigativa del caso. En otras palabras, debemos decidir si resulta necesario que el poseedor del privilegio, el cónyuge-testigo, tenga conocimiento expreso del derecho que le asiste a declarar, o no, contra su cónyuge y cuál es el *939efecto, si alguno, de que los funcionarios del Estado así no lo ilustren al respecto.
h-1 I — í h — 1
Todo proceso judicial, particularmente en el procedimiento criminal, tiene el fin esencial de descubrir la verdad de lo acontecido, razón por la cual no debe exceptuarse o excluirse la debida exposición de los hechos pertinentes, salvo que exista un interés superior o de mayor jerarquía para la sociedad o para la persona que se interponga a ese fin. El legislador concibió y codificó los privilegios como una excepción, una regla de exclusión de evidencia, ya que éstos, aunque ciertamente obstaculizan, en algunas circunstancias, el esclarecer la totalidad del cuadro fáctico, guardan otro fin de mayor trascendencia. Dicho de otro modo, los privilegios, por su naturaleza y función, impiden el descubrimiento de ciertos actos, hechos o comunicaciones por existir intereses en conflicto que intervienen con esa búsqueda exhaustiva de la verdad. “Los privilegios militan en contra del fin último de las Reglas de Derecho Probatorio que es el descubrimiento de la verdad. Estas disposiciones responden a consideraciones de política pública ajenas a este importante objetivo.” Emmanuelli, op. cit, pág. 261.
Es por ello que los privilegios, contenidos en la Reglas de Evidencia, se interpretan restrictivamente.(7) Así expresamente lo establece la Regla 35 de Evidencia, 32 L.P.R.A. Ap. IV, la cual reza: “Las Reglas 25 a 32 se interpretarán restrictivamente en relación a cualquier determinación sobre la existencia de un privilegio.”(8) A su vez, los privilegios pueden ser renunciados expresa o implícita-*940mente, conforme lo establecen la Regla 33 de Evidencia, ante, y la Regla 34 de Evidencia, 32 L.RR.A. Ap. IV, respectivamente.
Con estos principios en mente, en García Negrón v. Tribunal Superior, 104 D.P.R. 727, 732 (1976), en el contexto del privilegio médico-paciente, expresamos qne venimos en la obligación de interpretar, de manera liberal, la interro-gante de si el dueño del privilegio renunció, o no, al mismo. De esta manera, aun cuando mantenemos y observamos el privilegio, no socavamos el interés cardinal de nuestro en-torno jurídico, cual es la dilucidación de casos y controver-sias a través de un marco fáctico completo.(9)
IV
No obstante lo anteriormente expresado, resulta importante señalar que la Regla 33 de Evidencia, ante, establece que:
Una persona que de otro modo tendría el privilegio de no divulgar un asunto o materia específico, o de impedir que otra persona los divulgue, no tiene tal privilegio respecto a dicho asunto o materia si el tribunal determina que esa persona, o cualquier otra mientras era la poseedora del privilegio, se obligó con otro a no invocar el privilegio, o que sin haber sido coaccionada y con conocimiento del privilegio, divulgó cual-quier parte del asunto o materia, o permitió tal divulgación por otra persona. Esta regla no se aplicará a los privilegios establecidos en las Reglas 23 y 24. (Énfasis suplido.)
En el caso de autos, no existe evidencia alguna de que, antes de que la esposa del peticionario —esto es, la dueña del privilegio— prestara las declaraciones juradas ante los representantes del Ministerio Fiscal, ésta fuera intimi-dada, amenazada u obligada a declarar contra su esposo. Resulta meridianamente claro que ella así lo hizo de forma *941voluntaria. Esto es, se cumple, por decirlo así, con el pri-mero de los dos (2) requisitos exigidos por la referida dis-posición reglamentaria para que no aplique el privilegio en la situación en que el dueño del privilegio divulga la información.
Ahora bien: ¿significa la frase subrayada —a los efectos de que “o que sin haber sido coaccionada y con conoci-miento del privilegio”, Regla 33 de Evidencia, ante— que el Estado, antes de tomarle una declaración jurada a un cón-yuge que tiene conocimiento personal de unos hechos, viene en la obligación de informarle, o “advertirle”, a esa persona sobre la existencia del privilegio que establece la Regla 27 de Evidencia, ante? Contestamos dicha interro-gante en la afirmativa.
Así lo resolvemos en virtud de las normas de hermenéutica a los efectos de que “cuando la ley es clara y libre de toda ambigüedad, su letra no debe ser menospreciada bajo el pretexto de cumplir su espíritu” Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14; que las “palabras de una ley deben ser generalmente entendidas en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces” Art. 15 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 15; que cuando el legislador se ha manifestado en lenguaje claro e inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa^10) que si el lenguaje de un estatuto es tan inequívoco, que postula un solo significado, un sentido cabal de humildad y autodisciplina judicial requiere la aplicación de la voluntad legislativa;(11) y que los tribunales únicamente estamos autorizados a interpretar las leyes cuando éstas no son claras o concluyentes sobre un punto en particular, cuando el objetivo, al realizarlo, es el de suplir una *942laguna en la misma, o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situa-ción en particular, la justicia así lo requiere.(12)
Somos del criterio que en relación con el contenido de la antes transcrita Regla 33 de Evidencia, el legislador se manifestó en leguaje claro e inequívoco, no existiendo razón alguna para que este Tribunal interprete, de forma y manera distinta, lo requerido por éste a los efectos de que, de ordinario, para que se entienda renunciada la modalidad del privilegio en controversia, el dueño o poseedor del mismo debe ser advertido o informado, por las autoridades pertinentes, de su derecho al, y de la existencia del, mismo’,i13) obligación con la cual el Estado no cumplió en el caso hoy ante nuestra consideración.
Por las razones expresadas, se expide el auto y se revoca la sentencia emitida en el presente caso por el Tribunal de Circuito de Apelaciones, devolviéndose el caso al foro de instancia para procedimientos ulteriores consistentes con lo aquí resuelto.

Se dictará sentencia de conformidad.


(1) El Procurador General se refiere a la esposa del señor De Jesús en su Escrito Para Mostrar Causa con el nombre de Yahaira. Según consta en la Petición de Cer-tiorari del recurrido, y en la sentencia del tribunal apelativo, éstos se refieren a ella con el nombre de Yahaira.


(2) No surge del expediente si, en dicho día, el aquí peticionario estuvo presente en dicha vista como tampoco que, de haberlo estado, estuvo representado por abogado.


(3) Esta declaró voluntariamente sobre los hechos acontecidos en tres (3) ocasio-nes anteriores a la vista preliminar. Es decir, ella prestó dos (2) declaraciones jura-das sobre los hechos al Fiscal durante la etapa investigativa del caso y, luego, testi-ficó en la vista de determinación de causa para arresto, dónde compareció como testigo de cargo.


(4) El Art. 402 del Código de Enjuiciamiento Civil de 1933 (32 L.P.R.A. ant. see. 1734), rezaba: “Un marido no podrá ser examinado a favor ni en contra de su mujer, sin el consentimiento de ésta; ni una mujer a favor ni en contra de su marido, sin el consentimiento de éste ....”


(5) E.L. Chiesa, Tratado de Derecho Probatorio, República Dominicana, Ed. Co-rripio, [s. año], T. I, See. 4.8, pág. 268.


(6) Bajo las excepciones del inciso (D), no aplica el privilegio cuando existe una acción civil entre cónyuges; cuando un cónyuge es acusado de un delito contra el otro cónyuge, su propiedad o hijo de cualquiera de ellos; cuando un cónyuge es acusado de un delito contra la persona o propiedad de un tercero mientras cometía un delito contra la persona o propiedad del cónyuge; o, en casos de bigamia, adulterio o aban-dono de menores o incumplimiento de la obligación alimentaria con un hijo de cual-quiera de los cónyuges.


(7) 8 Wigmore on Evidence Sec. 2337 (1961).


(8) “Esta medida, adoptada para evitar la extensión indebida de los privilegios, es reflejo de una norma de interpretación firmemente establecida en Puerto Rico.” (Citas omitidas.) Rodríguez v. Scotiabank de P.R., 113 D.P.R. 210, 214 (1982).


(9) “Whatever their origins, these exceptions to the demand for every man’s evidence are not lightly created nor expansively construed, for they are in derogation of the search for truth.” United States v. Nixon, 418 U.S. 683, 710 (1974).


(10) Atiles, Admor. v. Comisión Industrial, 71 D.P.R. 16, 20 (1964).


(11) Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509, 520 (1954).


(12) Bco. Popular de P.R. v. Mun. de Aguadilla, 144 D.P.R. 651 (1997); Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990).


(13) Naturalmente, siempre podrían darse situaciones —las cuales serán resuel-tas caso a caso, conforme sus hechos particulares— en que se pueda entender, y resolver, que el dueño del privilegio tenía, o debía tener, conocimiento del mencio-nado privilegio. Meramente, a manera de ejemplo, señalamos la situación en que el dueño o poseedor del privilegio en controversia sea un abogado.